In two proceedings pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from two orders of disposition (one as to each child) of the Family Court, Queens County (Lubow, J.), both entered January 10, 1996, which, after fact-finding and dispositional hearings, found the children to be permanently neglected, terminated her parental rights, and committed the children to the custody of the Commissioner of Social Services for the purposes of adoption.
Ordered that the orders are affirmed, without costs or disbursements.
The suspension of execution of an order or judgment may be revoked if the court finds that the preponderance of the evidence adduced at a violation hearing establishes noncompliance with a condition thereof (see, Matter of Jennifer VV., 241 AD2d 622; Matter of Jennifer T., 224 AD2d 843, 844; Matter of Joshua Justin T., 208 AD2d 469; Matter of Israel R., 200 AD2d 498, 499; Matter of Grace Q., 200 AD2d 894, 895; Matter of Lawrence Clinton S., 186 AD2d 808, 809; Matter of Gerald M., 112 AD2d 6). The evidence presented at the hearings supported the Family Court’s findings, inter alia, that the mother had failed to satisfy the conditions of the suspended orders and that the termination of her parental rights was in the best interests of the children (see, Matter of Orange County Dept. of Social Servs. [Jason Paul W.] v Jeanne Z., 209 AD2d 703; Matter of Sharena C., 186 AD2d 249; Matter of Lawrence Clinton S., supra, at 809). Bracken, J. P., Pizzuto, Altman and Luciano, JJ., concur.